        Case 1:20-cv-10389-KPF Document 36 Filed 02/24/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SCOTT SILK,
                           Plaintiff,

                    -v.-                             20 Civ. 10389 (KPF)
HCMC LEGAL, INC.; HC2, INC., d/b/a                          ORDER
HIRE COUNSEL; and McDERMOTT
WILL & EMERY LLP,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On February 11, 2021, Plaintiff filed a corrected motion to strike certain

affirmative defenses in Defendants’ Answers to the Complaint. (Dkt. #25-26).

Plaintiff asked that the Court direct Defendants to amend their answers to

address the issues raised by his motion, and if Defendants were unable to do

so, that the Court strike their affirmative defenses. (Dkt. #26 at 1).

Defendants responded to the motion on February 19, 2021, by submitting

Amended Answers (Dkt. #29, 31), as well as briefs opposing Plaintiff’s motion

(Dkt. #30, 32). In their briefing, Defendants submitted that the Amended

Answers resolved any deficiencies identified in Plaintiff’s motion, and that his

motion should accordingly be denied as moot. (Id.). On February 22, 2021,

Plaintiff filed a reply brief, arguing only that the Court should strike

Defendants’ amended affirmative defenses of undue hardship. (Dkt. #33). And

earlier today, Defendants submitted a letter requesting leave to file a sur-reply,

on the ground that Plaintiff’s reply brief was procedurally improper. (Dkt. #34).
        Case 1:20-cv-10389-KPF Document 36 Filed 02/24/21 Page 2 of 5




Shortly thereafter, Plaintiff submitted a letter in response, opposing

Defendants’ request for such leave. (Dkt. #35).

      At the outset, the Court will attend to Defendants’ request for leave to file

a sur-reply. (Dkt. #34). Though the Court has considered the arguments made

in today’s letter from Defendants, and will address them when it next turns to

Plaintiff’s motion, it believes that the filing of a sur-reply is unwarranted under

the present circumstances. Accordingly, Defendants’ request is DENIED.

      Next, the Court observes that Defendants have amended their answers

without the Court’s directive. In their letter, Defendants argue that their

Amended Answers have superseded their original Answers, rendering Plaintiff’s

motion moot. (Dkt. #34 at 1). As such, any application to strike their amended

affirmative defenses required the filing of a new motion, rather than the filing of

a reply brief. (Id.). In response, Plaintiff notes that he “reasonably believed”

that a reply to Defendants’ opposition papers “was in order.” (Dkt. #35 at 1).

He further argues that he presented no new matters in his reply brief. (Id. at

2). However, Plaintiff’s characterization of his reply briefing is inaccurate. The

Court observes that his opening briefing pertained to Defendants’ original

Answers (see generally Dkt. #26), while his reply briefing was limited to the

new request that the Court strike Defendants’ affirmative defense of undue

hardship as pleaded in their Amended Answers (see generally Dkt. #33). In

any event, the Court agrees with Defendants that their original Answers were

superseded by the subsequent filing of their Amended Answers. Plaintiff’s

motion is accordingly DENIED as moot.


                                         2
        Case 1:20-cv-10389-KPF Document 36 Filed 02/24/21 Page 3 of 5




      Moreover, the Court would caution Plaintiff against filing a new, albeit

procedurally proper, motion to strike Defendants’ amended affirmative defenses

on the same grounds put forth in his reply brief. While in his reply, Plaintiff

argues that he has met the three-part standard applied by courts in this

Circuit when considering motions to strike pursuant to Rule 12(f) of the

Federal Rules of Civil Procedure, the Court remains unconvinced. (See Dkt.

#33 at 2-4). Pursuant to this standard, in order for a district courts to strike a

defense as insufficient: “[i] there must be no question of fact that might allow

the defense to succeed; [ii] there must be no substantial question of law that

might allow the defense to succeed; and [iii] the plaintiff must be prejudiced by

the inclusion of the defense.” Specialty Minerals, Inc. v. Pluess-Staufer AG, 395

F. Supp. 2d 109, 111 (S.D.N.Y. 2005).

      In his reply brief, Plaintiff argues that Defendants’ undue hardship

defenses have no basis in fact. In support, he refers the Court to the statutory

standard for demonstrating undue hardship, but does not enlighten the Court

as to how Defendants’ allegations fail to pass muster under the standard.

(Dkt. #33 at 2 (citing Rodal v. Anesthesia Grp. of Onondaga, P.C, 369 F.3d 113,

122 (2d Cir. 2004)). Moreover, he argues that because Defendants have not

alleged any hardship, let alone any undue hardship, there is no question of law

which might allow their defense to succeed. (Id.). The Court observes that

Defendants’ Amended Answers allege that, inter alia, “allowing Plaintiff to work

from home full time would have imposed an undue hardship on McDermott” as

“live attendance was an essential function of [Plaintiff’s] position” (Dkt. #29 at


                                         3
        Case 1:20-cv-10389-KPF Document 36 Filed 02/24/21 Page 4 of 5




23), and “the scope and requirements of the McDermott document review

project required the project staff to have regular onsite attendance to allow for

live communication to discuss the project’s issues and content in a time-

specific and cost effective manner … [and] in part to maintain document and IT

security” (id. at 23-24; see also Dkt. #31 at 25 (“Plaintiff’s request to work from

full-time would have imposed an undue hardship on McDermott. Given the

nature of the work, real time, live communication with other members of the

team was essential.”)). Plaintiff’s briefing does not identify any specific

deficiencies in these allegations, and merely dismisses them as “labels and

conclusions” or a “formulaic recitation of the elements of a cause of action.”

(Dkt. #33 at 3). The Court disagrees with these characterizations.

      Lastly, Plaintiff argues that failing to strike these defenses would

prejudice Plaintiff “by needlessly lengthening and complicating the discovery

process and trial of this matter.” (Dkt. #33 at 3). However, aside from this

conclusory assertion, Plaintiff does not offer the Court any explanation as to

how permitting the defenses to proceed would cause him prejudice. Moreover,

as pleaded by Defendants, the allegations underpinning their undue hardship

defenses appear to overlap to a great extent with the other issues in this case.

As such, the Court does not expect that this argument would provide a basis

for striking Defendants’ undue hardship defenses, particularly given the

Second Circuit’s guidance that “[a] factually sufficient and legally valid defense

should always be allowed if timely filed even if it will prejudice the plaintiff by




                                          4
        Case 1:20-cv-10389-KPF Document 36 Filed 02/24/21 Page 5 of 5




expanding the scope of the litigation.” GEOMC Co. v. Calmare Therapeutics

Inc., 918 F.3d 92, 98 (2d Cir. 2019).

      In sum, the Court DENIES both parties’ applications. The Clerk of Court

is directed to terminate the motions at docket entries 25 and 34.

      SO ORDERED.

Dated: February 24, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                        5
